Citation Nr: 1022369	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  10-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for bilateral 
degenerative changes of the knees, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1992 to 
August 1992 and from March 1994 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in May 2010, the Veteran requested a Board videoconference 
hearing.  Therefore, the Board finds that the Veteran should 
be scheduled for such a hearing.

In her VA Form 9, the Veteran averred that the April 2010 VA 
examination report does not accurately reflect the level of 
her disability because she had taken pain medication prior to 
the VA examination.  She further notes that she takes 
"flexeril" and "hydrocodone" several times a day to 
control the pain.  The Board notes that the Veteran also has 
nonservice-connected SLE and nonservice-connected ischemic 
vasculitis; it is unclear if she takes pain medication or 
anti-inflammatory medication for those disabilities.  The 
Board finds that if the Veteran wishes a VA examination to be 
conducted while she is not on pain medication for her service 
connected disabilities, one should be afforded to her.   

In her VA Form 9, the Veteran averred that she is unable to 
perform the walking, bending, or squatting, required of a 
nurse, which was her previous employment.  She further notes 
that as her nonservice-connected systemic lupus erythematosus 
(SLE) improves, her service-connected patellofemoral syndrome 
will limit her work significantly.  In Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009), the Court held that when 
entitlement to TDIU is raised during the adjudicatory process 
of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it 
is part of the claim for benefits for the underlying 
disability.  This issue has not been adjudicated by the RO, 
and as such, has not been developed for appellate 
consideration.  Pursuant to Rice, it must be remanded to the 
RO for adjudication.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and if the 
Veteran wishes to have an examination 
while not on medication for her 
service-connected disabilities, 
schedule the Veteran for a VA 
examination to determine the extent of 
her bilateral patellofemoral syndrome 
and bilateral degenerative changes of 
the knees.
 
All necessary tests should be performed.  
All functional impairment, to include 
limitation of motion in degrees, should 
be reported.  In this regard, the 
examiner is requested to identify any 
additional functional impairment due to 
pain.  The Veteran's claims file, 
including a copy of this remand, must be 
provided to the examiner.    

.  
2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the increased rating issues on 
appeal, and adjudicate the TDIU issue.  If 
any benefit sought on appeal is not 
granted, the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

3.  If any benefit sought remains denied, the 
appellant should be scheduled for a 
videoconference hearing before a Veterans Law 
Judge of the Board at the local RO, unless 
otherwise notified by the appellant or his 
representative.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


